UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2016 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 8/31/15 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation BAM — Build America Mutual FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (95.7%) (a) Rating (RAT) Principal amount Value Delaware (0.7%) DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.01s, 10/1/38 VMIG1 $500,000 $500,000 Guam (1.4%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 841,598 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 166,322 Michigan (91.1%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 170,000 175,200 Bay City, School Dist. G.O. Bonds, Q-SBLF, 5s, 11/1/28 AA- 500,000 568,400 Berkley, School Dist. G.O. Bonds (School Bldg. & Site), Q-SBLF, 5s, 5/1/31 AA- 250,000 284,680 Caledonia Cmnty., Schools G.O. Bonds, Q-SBLF 5s, 5/1/39 AA- 1,000,000 1,106,470 5s, 5/1/29 AA- 415,000 474,474 Central MI U. Rev. Bonds, 5s, 10/1/34 Aa3 500,000 568,295 Dearborn, School Dist. Bldg. & Site G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/30 Aa1 330,000 375,913 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 AA- 1,315,000 1,314,987 Detroit, Swr. Disp. Rev. Bonds (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 AA- 1,075,000 1,082,127 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 600,000 649,206 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 (Prerefunded 5/1/16) Aa1 1,000,000 1,031,560 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa1 800,000 879,152 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 150,000 170,015 Genesee Cnty., Wtr. Supply Syst. G.O. Bonds, BAM 5 3/8s, 11/1/38 AA 500,000 551,195 5 1/4s, 2/1/40 AA 200,000 223,262 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.) 5s, 1/1/37 Aa1 300,000 336,051 5s, 1/1/35 Aa1 1,000,000 1,136,110 Grand Valley, Rev. Bonds (MI State U.), U.S. Govt. Coll., 5 3/4s, 12/1/34 (Prerefunded 12/1/16) A+ 500,000 532,910 Grand Valley, State U. Rev. Bonds, Ser. B 5s, 12/1/29 A+ 410,000 466,875 5s, 12/1/28 A+ 250,000 287,265 Holland, Elec. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AA 1,000,000 1,116,930 Holland, School Dist. G.O. Bonds, AGM, 5s, 5/1/29 AA 1,000,000 1,155,640 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA 2,000,000 2,173,960 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A2 250,000 282,518 Kent Cnty., G.O. Bonds 5s, 1/1/28 Aaa 400,000 474,676 5s, 1/1/27 Aaa 400,000 476,856 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 368,396 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA 500,000 527,330 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,114,660 Livonia, Pub. School Dist. Bldg. & Site G.O. Bonds, Ser. I, AGM, 5s, 5/1/36 AA 500,000 547,535 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa1 1,000,000 1,071,230 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 1,058,530 (Kalamazoo College), U.S. Govt. Coll., 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 547,085 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 569,780 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 769,944 MI State G.O. Bonds (Env. Program), Ser. A, 5s, 12/1/27 (FWC) Aa1 250,000 302,745 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 (Prerefunded 10/15/18) Aa2 2,000,000 2,269,076 FGIC, NATL, zero %, 10/15/22 (Prerefunded 10/15/16) Aa2 1,500,000 1,100,220 MI State Fin. Auth. Rev. Bonds (Presbyterian Villages ), 5 1/4s, 11/15/35 BB+/F 250,000 249,055 (Local Govt. Loan Program Pub. Ltg. Auth.), Ser. B, 5s, 7/1/34 A- 500,000 536,470 Ser. H-1, 5s, 10/1/30 AA- 500,000 569,560 (Mid-MI. Hlth.), 5s, 6/1/30 A1 500,000 554,860 Ser. 25-A, 5s, 11/1/22 Aa3 125,000 139,589 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 519,200 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa3 1,000,000 1,053,820 (Local Govt. Loan Program), Ser. F1, 4 1/2s, 10/1/29 A 200,000 202,974 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 1,000,000 1,175,760 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 1,500,000 1,538,160 (Sparrow Hlth. Oblig. Group), 5s, 11/15/31 A1 290,000 310,375 (Sparrow Hlth. Oblig. Group), U.S. Govt Coll., 5s, 11/15/31 (Prerefunded 11/15/17) AAA/P 710,000 777,514 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,139,740 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. A, 4 5/8s, 10/1/39 AA 225,000 230,265 (Rental Hsg.), Ser. A, 4.45s, 10/1/34 AA 100,000 101,833 3.95s, 12/1/40 AA+ 500,000 485,185 (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 1,050,000 1,050,882 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 BBB+/F 500,000 521,270 (Worthington Armstrong Venture), 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,596,520 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AA 1,500,000 1,686,750 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 1,500,000 1,871,250 (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 415,840 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 Aa3 750,000 878,820 MI State Trunk Line Fund Rev. Bonds, 5s, 11/15/20 AA+ 500,000 586,670 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 500,000 560,115 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,115,680 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B- 250,000 218,208 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 AA- 500,000 515,720 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA 1,000,000 1,098,560 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 625,584 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 546,270 Ser. A, 5s, 3/1/33 A1 500,000 552,185 5s, 3/1/32 A1 130,000 145,539 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 1,058,760 Roseville, School Dist. G.O. Bonds Q-SBLF, 5s, 5/1/31 AA- 250,000 284,680 (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 (Prerefunded 5/1/16) Aa1 1,000,000 1,031,220 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,091,110 South Haven, Pub. School Bldg. & Site G.O. Bonds, Ser. A, BAM, 5s, 5/1/29 AA 575,000 648,094 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 411,012 Thornapple Kellogg, School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/32 Aa1 250,000 284,200 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/28 AA 500,000 573,845 U. of MI Rev. Bonds, Ser. A, 5s, 4/1/39 Aaa 500,000 569,045 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 AA- 1,000,000 1,074,410 Ser. C, 5s, 12/1/22 A2 1,000,000 1,152,940 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 AA 750,000 842,970 West Ottawa, Pub. School Bldg. & Site Dist. G.O. Bonds, Ser. I, 5s, 5/1/35 Aa2 150,000 166,443 Western MI U. Rev. Bonds 5 1/4s, 11/15/40 A1 500,000 551,585 5 1/4s, 11/15/30 A1 200,000 230,446 5s, 11/15/31 A1 150,000 168,690 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA 250,000 262,663 Puerto Rico (0.9%) Cmnwlth. of PR, G.O. Bonds (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 Caa3 210,000 134,138 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 3/8s, 8/1/39 CCC- 220,000 84,700 Ser. C, 5 3/8s, 8/1/36 CCC- 285,000 109,725 Ser. C, 5 1/4s, 8/1/41 CCC- 270,000 103,275 Ser. C, 5s, 8/1/46 Caa3 345,000 214,763 Texas (0.7%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ 500,000 500,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 422,203 5s, 10/1/25 Baa2 200,000 222,488 TOTAL INVESTMENTS Total investments (cost $63,443,618) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2015 through August 31, 2015 the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $70,409,646. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $63,434,345, resulting in gross unrealized appreciation and depreciation of $4,572,254 and $593,793, respectively, or net unrealized appreciation of $3,978,461. (FWC) Forward commitment, in part or in entirety. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Prerefunded 17.1% Local debt 16.1 Health care 15.8 Education 14.0 Utilities 13.2 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 14.5% Q-SBLF 11.3 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $67,412,806 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
